Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in both the parent Application No. 16/821,529, and filed in the present application on 6/14/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2018/0308072) in view of Smith’114 (2019/0130114) in view of Snow (US 2019/0356733).

Regarding claim 1, Smith teaches 
a system for parallel microservice execution in a virtual distributed ledger technology network, comprising: 
a plurality of hardware processors; and (Smith, [0005] The system is a scalable, flexible, and extensible platform for building, deploying, and managing distributed applications that interact with multiple blockchain technologies. [0063] FIG. 9 illustrates an exemplary a system 900 that may implement the system. … The electronic system includes a bus 905, processor(s) 910,)
at least one memory device storing instructions executable by one or more of the plurality of hardware processors to perform operations comprising: (Smith [0069] The ROM 915 stores static instructions needed by the processor(s) 910 and other components of the electronic system. The ROM may store the instructions necessary for the processor(s) 910 to execute the processes provided by the system. The permanent storage 940 is a non-volatile memory that stores instructions)
executing a plurality of microservices (Smith [0022] The system 117 in one embodiment is an event-driven, microservice-based platform with separation of concerns across different microservices. Each microservice performs domain-specific tasks and is tailored for optimizing those tasks.)
wherein the plurality of microservices includes: 
a smart contract execution microservice configured to execute a smart contract after receiving a smart contract microservice request; and (Smith, [0037] The Logic microservice 202 is a rules engine that provides a familiar programming environment with full access to the other microservices. Logic programs can execute on-chain via smart contracts  [0038] The Logic microservice 202 provides the processing capability needed to automate business processes from the blockchains.)
Smith teaches a host building and deploying applications1 which reasonably reads on creating, but does not teach a virtual machine.
However Smith’114 teaches virtual machines on a host system executing microservices, … via the one or more virtual machines (Smith’114, [0104] Host 510 is the virtual machine providing computing resources. The microservices environment is cloud-agnostic and can be hosted across any variety of cloud infrastructure providers through hosted computers (i.e., virtual machines) or container-as-a-service platforms.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’114’s microservices virtual machine to Smith’s microservices system because doing so aids cloud based environments (Smith’114 [0032] The processing for various embodiments may be implemented in software that is cloud-based. In some embodiments, the computer system described above may be implemented as a cloud-based computing environment, such as a virtual machine operating within a computing cloud.) 
Smith teaches microservice for managing nodes (Smith [0029] The Network microservice 205 is a blockchain-agnostic service that provides a generic interface for creating and interacting with arbitrary resources on one or more blockchains. It manages blockchain nodes, processes events from the network, and translates high-level instructions into native on-chain code,) but does not teach a load balancer.
However Snow teaches a load balancer … configured to distribute hardware processing load associated with the … execution … across the plurality of hardware processors (Snow, 0032] The data layer application 132 may then call or invoke the blockchain load balancing mechanism 60 (perhaps as a software module or via an API) to allocate resources (such as the processor 130 and/or the local memory device 134) to the private blockchain 20, perhaps according to the load parameter 22.  [0045] Load balancing may be desired. The blockchain load balancing mechanism 60 may query an electronic database 180 to determine virtual assignments. That is, the blockchain load balancing mechanism 60 may assign or distribute any of the private blockchains 20 to a particular one of the virtual machines 80 according to the informational content within the electronic database 180. [)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Snow’s load balancing with Smith’s microservice for managing blockchain nodes because doing so improves server resource sharing (Snow, [0023] The blockchain load balancing mechanism 60 thus determines how the multiple blockchains 20a-c share, consume, or monopolize the processing capabilities of the data layer server 24 and/or the blockchain data layer 40.)

Regarding claim 2, Smith, Smith’114 and Snow teach
the system of claim 1, wherein the plurality of microservices includes a replicated instance of the smart contract execution microservice; (Smith [0044] FIG. 4 is a block diagram that illustrates identity sharing across multiple instances of the system in environment 400.  There are two Instances 401A and 401B. Each instances includes the microservices available in an embodiment of the system. For example Instance 401A includes API Gateway 201A, Logic 201A, Data 203A, Identity 204A, and Network 205A. Message Bus 207A provides communication among the microservices, Blockchain Monitoring 415A, and Event Processor 411A.
[0045] Similarly, Instance 401B includes API Gateway 201B, Logic 201B, Data 203B, Identity 204B, and Network 205B. Message Bus 207B provides communication among the microservices, Blockchain Monitoring 415B, and Event Processor 411B.)  (Examiner Note: multiples instances Logic201A and Logic201B satisfy replicated smart contract execution instances)  
wherein the replicated instance is configured to execute the smart contract after receiving the smart contract microservice request; and (Smith [0037] The Logic microservice 202 is a rules engine that provides a familiar programming environment with full access to the other microservices. Logic programs can execute on-chain via smart contracts, but can also respond to and control off-chain events as well as execute or respond to any other business functions needed to automate processes. External services can also be accessed via Logic 202.  [0038] The Logic microservice 202 provides the processing capability needed to automate business processes from the blockchains.  ) 
wherein the load balancer microservice configured to determine whether to execute the smart contract using the smart contract execution microservice or the replicated instance (Snow [0032] The data layer application 132 may then call or invoke the blockchain load balancing mechanism 60 (perhaps as a software module or via an API) to allocate resources (such as the processor 130 and/or the local memory device 134) to the private blockchain 20, perhaps according to the load parameter 22.  [0027] Load balancing may be desired. As the data layer server 24 may provide resources to many different entity servers 26,)  
Snow is combined with Smith for the same reasons as claim 1.

Regarding claim 4, Smith, Smith’114 and Snow teach
the system of claim 1, wherein the smart contract execution microservice … are associated with different distributed ledger technology networks (Smith [0029] The Network microservice 205 is a blockchain-agnostic service that provides a generic interface for creating and interacting with arbitrary resources on one or more blockchains. [0047] It should be noted that blockchain 420 can be of any blockchain technology, and the agnostic aspects of Instance 1 and Instance 2 can process blockchains of any type. [0037] The Logic microservice 202 is a rules engine that provides a familiar programming environment with full access to the other microservices. Logic programs can execute on-chain via smart contracts,) 
different distributed ledger technology networks (Smith’114, [0065] The following discussion with reference to FIG. 4 outlines a structure to establish a validation node capable of performing real-time assurance off third-party blockchains. The validation system consists of individual microservices performing discrete pieces of functionality, which, when holistically viewed, can enable real-time assurance and validation of data activities in data blocks of blockchains in a blockchain network.  The blockchain network may have a plurality of blockchain nodes having blockchain-based data storage systems in each blockchain node as described above with respect to FIG. 1. In some embodiments, the blockchain network and the blockchain node of FIG. 4 may be represented by the network and nodes shown in FIG. 1.).  
and the load balancer microservice (Snow [0032] load balancing [0036] Exemplary embodiments may utilize any processing component, configuration, or system. Any processor could be multiple processors, which could include distributed processors or parallel processors in a single machine or multiple machines.)
Smith’114 is combined with Smith for the same reasons as claim 1 (distributed networks in the cloud) 
Snow combined with Smith for the same reasons as claim 1.


Regarding claim 5, Smith, Smith’114 and Snow teach
the system of claim 1, wherein the one or more virtual machines or containers (Smith’114, [0104] Host 510 is the virtual machine) are one or more virtual distributed ledger technology nodes (Smith [0029] It manages blockchain nodes, processes events from the network, and translates high-level instructions into native on-chain code.) associated with a virtual distributed ledger technology network  (Smith [0034] The Identity microservice 204 is used to create decentralized identities that can be stored on a blockchain …The Network microservice 205 can store a record of the identity in a distributed registry on a blockchain, after the identity has been created.). 
Smith’114 is combined with Smith for the same reasons as claim 1 and for the reason that multiple nodes are used for blockchain validation (Smith’114 [0006] Once the request has been made at step 104, the transaction can be broadcast to other computers (known as nodes) in the network. At step 106, the network of nodes can then validate the transaction using a mutually a priori agreed upon algorithm.)


Regarding claim 6, Smith, Smith’114 and Snow teach
the system of claim 1, wherein the load balancer microservice is configured to distribute processing loads associated with execution of a plurality of replicated instances of a plurality of microservices (Smith [0044] FIG. 4 is a block diagram that illustrates identity sharing across multiple instances of the system in environment 400. There are two Instances 401A and 401B. Each instances includes the microservices available in an embodiment of the system. For example Instance 401A includes API Gateway 201A, Logic 201A, Data 203A, Identity 204A, and Network 205A. Message Bus 207A provides communication among the microservices, Blockchain Monitoring 415A, and Event Processor 411A.
[0045] Similarly, Instance 401B includes API Gateway 201B, Logic 201B, Data 203B, Identity 204B, and Network 205B. Message Bus 207B provides communication among the microservices, Blockchain Monitoring 415B, and Event Processor 411B.
[0037] The Logic microservice 202 is a rules engine that provides a familiar programming environment with full access to the other microservices. Logic programs can execute on-chain via smart contracts, but can also respond to and control off-chain events as well as execute or respond to any other business functions needed to automate processes. External services can also be accessed via Logic 202.) (Examiner Note: multiple instances (Logic, Data ...) satisfies a plurality of a replicated microservice instances).

Claims 8-9, 11-13 are method claims for the system claims 1-2 and 4-6 and are rejected for the same reasons as claims 1-2 and 4-6.

Claims 15-16 and 18-19 are media claims for the system claims 1-2, 4 and 6 and are rejected for the same reasons as claims 1-2, 4 and 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2018/0308072) in view of Smith’114 (2019/0130114) in view of Snow (US 2019/0356733) in view of Ardashev (11,196,568).

Regarding claim 7, Smith, Smith’114 and Snow teach
the system of claim 1, wherein the plurality of microservices further comprise: 
an event routing manager microservice configured to receive a smart contract microservice request and to route events between the plurality of microservices; and (Smith [0029] The Network microservice 205 is a blockchain-agnostic service that provides a generic interface for creating and interacting with arbitrary resources on one or more blockchains. It manages blockchain nodes, processes events from the network, and translates high-level instructions into native on-chain code,  [0048] At step 502, the Network microservice 205 processes the Event and converts data and resources from the node into a normalize format for use in one or more of the other microservices.)
a … microservice configured to commit … to a distributed ledger associated with one of the different distributed ledger technology networks (Smith [0034] The Identity microservice 204 is used to create decentralized identities that can be stored on a blockchain …The Network microservice 205 can store a record of the identity in a distributed registry on a blockchain, after the identity has been created.).
	Smith teaches microservices for committing to the ledger but does not teach transaction resource manager. 
However Ardashev teaches a transaction resource manager … configured to commit an outcome of the smart contract execution … to a distributed ledger (Ardashev, Col 4, lines 3-5  In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode.  Col 9, lines 50-54, The chaincode may write to the blockchain data associated with the cryptographic details. In FIG. 2A, revocations of the user credentials may include execution of the smart contract. One function may be to commit a transaction related, to execution of the smart contract on the ledger for recording the revocation of the use credentials and assignment of new credentials, which may be provided to one or more of the nodes 204-210.  Col 8, lines 3-5, The blockchain 106 network may be configured to use one or more smart contracts that manage transactions for multiple participating nodes.  Col 4, lines 12-17, A typical endorsement policy allows chaincode to specify endorsers for a transaction in the form of a set of peer nodes that are necessary for endorsement. When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction.) (Examiner Note: system chaincode management functions include endorser policy (resources) to validate the transaction)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ardashev’s transaction resource manager functions with Smith’s microservices system because doing improves validation with endorsement policies (Ardashev, Col 4, lines 9-20, In general, blockchain transactions typically must be “endorsed” before being committed to the blockchain while transactions which are not endorsed are disregarded. A typical endorsement policy allows chaincode to specify endorsers for a transaction in the form of a set of peer nodes that are necessary for endorsement. When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction. After validation, the transactions enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed transactions grouped into blocks.)

Claim 14 is a method claim for the system claim 7 and is rejected for the same reasons as claim 7.

Claim 20 is a media claim for the system claim 7 and is rejected for the same reasons as claim 7.


Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not anticipate or make obvious a virtual distributed ledger technology network with load balancing of microservices where the smart contract microservice and a replicated smart contract microservice are configured to execute on different hardware processors.  (Examiner Note: Snow teaches load balancing among virtual machines and different servers, but not explicitly different hardware processor)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fry (2020/0081746) discloses load leveling for blockchain nodes.
Franchitti (US 10,338,913) teaches load balancing of microservices and smart contracts in a digital knowledge management framework.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (Smith  [0005] The system is a scalable, flexible, and extensible platform for building, deploying, and managing distributed applications that interact with multiple blockchain technologies.)